 620DECISIONSOF NATIONAL LABOR RELATIONS BOARDroom employees. It is not clear from the record whether heeffectively recommends the hiring and discharge of employeesor possesses other supervisory authority. We shall thereforepermit the assistant stockroom supervisor to vote subject tochallenge.Accordingly, the voting group shall consist of all parts andstockroom employees, shipping clerk, porters, and maid at theEmployer's Charlotte, North Carolina, branch, excluding officeclerical employees, all other employees, and supervisors asdefined in the Act.Ifa majority of the employees vote for the Petitioner, theywill be included in the unit of the Employer's employees pre-sently represented by the Petitioner. The Regional Directorconducting the election is directed to issue a certification ofresults of election in accord with the foregoing.[Text of Direction of Election omitted from publication.]HADLEY MANUFACTURING CORP.andAMALGAMATEDCLOTHING WORKERS OF AMERICA, CIO,Petitioner. CaseNo. 11-RC-512. August 6, 1953SUPPLEMENTAL DECISION AND CERTIFICATION OFREPRESENTATIVESOn May 5, 1953, pursuant to a Decision and Direction ofElection issued by the Board on April 21, 1953,' an election bysecret ballot was conducted under the direction and super-vision of the Regional Director for the Eleventh Region amongthe employees of the Employer in the unit found appropriateby the Board. Upon the conclusion of the election, the partieswere furnished a tally of ballots, which showed that of 81 votescast, 51 were for and 28 against the Petitioner, and 2 werechallenged. There were no void ballots. On May 8, 1953, theEmployer filed objections to conduct which it alleged interferedwith the election. After an investigation, the Regional Director,on June 26, 1953, issued and duly served upon the parties hisreport on objections, finding the objections to be without meritand recommending that they be overruled and that the Petitionerbe certified as the exclusive bargaining representative of theemployees in the appropriate unit. The Employer timely filedexceptions to the Regional Director's report and a supportingbrief.The Employer's exceptions are limited to the Regional Direc-tor's disposition of the objection in which it contended that theelection should be set aside because of improper conduct of an1Not reported in printed volumes of Board decisions.106 NLRB No. 101. HADLEY MANUFACTURING CORP.621alleged supervisor,AnnieRuth Cox,'during and prior to theelection,in soliciting membership and votes for the Petitioneralthough specifically directed by the Employer to refrain fromsuch conduct.The Regional Director's investigation revealed that Cox wasveryactive on behalf of the Petitioner at the homes of em-ployees and also on company time and property;that the Em-ployer's plant manager, beginning around February 1, 1953,received reports of Cox's activities on behalf of the Petitioner;that although he informed her of the impropriety of such con-duct on March 26, 1953, and instructed her to maintain a neutralattitude during the election campaign, he continued to receivereports of her prounionactivityuntil just before the election;and that while the Employer,in the period immediately pre-ceding the election,distributed among its employees at leasttwo letters and made a speech to its assembled employees inwhich it stated its opposition to the Petitioner,it did not com-municate to the employees any disavowal of Cox's activities.The Regional Director concluded that even assuming Cox wasa supervisor,she was not acting, in regard to the Petitioner,as an agent of the Employer,that the employees were informedby the Employer of its opposition to the Petitioner,and that,under these circumstances,Cox was not in sucha position thather statements could be construed by employees to be promisesor threats capable of fulfillment.The Employer contends that the Regional Director erred in notdetermining the supervisory status of Cox and in concluding that,assuming she was a supervisor, she was not in her prounionactivities acting as an agent of the Employer and her conductdid not constitute such restraint upon the employees as to war-rant setting aside the election.Without adopting the Regional Director's rationale,we agreewith his ultimate finding that the Employer'sobjections arewithout merit.On the facts found by the Regional Director, andassuming as he did that Cox was a supervisor,we are of theopinion that the Employer,having known of her prounion activ-ities for over 3 months before the election, had-ample oppor-tunity to take appropriate steps to disabuseits employees ofthe effects of her conduct.In Talladega Cotton Factory, Inc.,91 NLRB 470,we found that an employer in a similar situationhad acquiesced in such alleged coerciveconduct byfailing totake steps to disavow it before the election.In its brief, the2Cox was hired as a presser sometime in November 1952, was made a final inspector aboutNovember 15, 1952,and, according to the Employer,was made a supervisor in the pressingdepartment about January 4, 1953. In the opinion of the Regional Director, the evidence raiseda substantial question as to Cox's supervisory status, which had been stipulated by the partiesat the representation hearing,but he believed it unnecessary to pass on her status because ofhis disposition of the objection on the merits. 622DECISIONSOF NATIONALLABOR RELATIONS BOARDEmployer seeks to distinguish the Talladega case on the basisthat here it took steps to dissipate the effect of Cox's conductby directing her on March 26 to desist from her union activi-ties.We do not consider this a persuasive distinction. TheEmployer did not notify the employees that it disavowed Cox'galleged coercive conduct. In these circumstances, we concludethat the Employer, having failed to disavow for over 3 monthsbefore the election its supervisor's alleged misconduct, maynot now upset the election results because of this conduct.'As it appears from the tally of ballots that the Petitioner hassecured a majority of the valid votes cast in the election, weshall certify the Petitioner as the certified bargaining repre-sentative of the employees in the appropriate unit.[The Board certified Amalgamated Clothing Workers ofAmerica, CIO, as the designated collective-bargaining repre-sentative of the employees of the Employer in the unit foundappropriate in the Decision and Direction of Election herein.]Chairman Farmer and Member Murdock took no part in theconsideration of the above Supplemental Decision and Certi-fication of Representatives.3Talladega Cotton Factory, Inc., supra, and cases cited therein.AMERICAN SERVICE BUREAUandINSURANCE AND ALLIEDWORKERS ORGANIZING COMMITTEE, CIO, Petitioner.Case No. 21-RC-2954. August 6, 1953SUPPLEMENTAL DECISIONOn June 9, 1953, the Board issued its Decision and Directionof Election t in this case in which it directed that an election beheld among the investigators employed by the Employer at itsLos Angeles, California, office. On June 29, 1953, the Employertimely filed the instant motion for reconsideration by the Boardof its Decision upon the grounds that: (l.) Since the issuance ofthe Decision, certain authorities cited as controlling thereinhave been overruled by the United States Court of Appeals forthe Third Circuit; (2) the Board erred in finding that the in-vestigators do not make recommendations in their reports ofinvestigations; (3) the Board erred in stating that the fears ofthe Employer are speculative and without record foundation;and (4) the Board failed to understand certain contentions ofthe Employer.The Board has reconsidered its Decision and Direction ofElection in the light of the entire record in this case, the briefssubmitted by the parties, and the motion for reconsideration1105 NLRB 485.106 NLRB No. 106.